DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/08/2022 has been entered.

Status of the Claims
Claims 1, 2, 4, 6-9, 11, 13-16, and 18-20 have been amended.  Claims 1-20 are pending.

35 USC § 101 Remarks
Independent claim 1 is directed to a system comprising one or more computer readable storage media.  The computer readable storage media is interpreted in view of the specification, paragraphs [0119], [0124] to be tangible hardware, such as “random access memory, read only memory, magnetic disks, optical disks, flash memory, virtual memory and non-virtual memory, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other suitable storage media. In no case is the computer readable storage media a propagated signal.”
Thus, the claim appears to be statutory under 101.  However, this hardware is not clearly functionally and structurally integrated with the software components. This connection should be clarified.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim recites limitation "the tailored inventory".  There is insufficient antecedent basis for this limitation in the claim.  
For the purposes of examining it is assumed that Claim 16 was meant to be amended analogously to claims 2 and 9 due to a formatting error and thus, is not subjected to the 35 USC 112 2nd rejection.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watts et al. (US 2016/0070984).

Regarding claim 1, Watts teaches a computer system comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for facilitating industrial analytics for an industrial automation operation that, when executed by one or more processors, direct the computing system to at least: 
connect to a data source and interrogate the data source to determine gathered data for the industrial automation operation ([0016]-[0017]); 
prior to saving the gathered data from the data source, receive and process a sample data set from the data source and responsively determine a set of available categories ([0027], [0065], [0070]-[0071]) in the gathered data based on the sample data set, wherein the sample data set comprises less than all of the gathered data ([0018], [0023]-[0024]); 
graphically display the set of available categories ([0067]-[0068]), in a user interface wherein the user interface comprises at least one of an option to view, hide, filter, add rules, edit, and/or annotate the set of available categories ([0045], [0047], [0052]); 
in response to user input via the user interface, receive a request to tailor the set of available categories ([0039]); 
retrieve the gathered data for the set of available categories from the data source and tailor the gathered data to generate a tailored data set in accordance with the request ([0039]-[0040]); 
graphically display the tailored data set via the user interface ([0041]); and 
in response to user input via the user interface accepting the tailored data set, analyze the tailored data set, generate a storyboard based on the analysis, and graphically display a storyboard in the user interface ([0022], [0044]).

Claims 8 and 15 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 9 and 16, Watts teaches the computer system, the media and the method wherein analyzing the tailored data set and generating the storyboard based on the analysis comprises the program instructions configured to direct the computing system to load data points ([0077]) in a search 2index that correspond to the tailored data set ([0023]-[0024], [0029]).  

Regarding claims 3, 10 and 17, Watts teaches the computer system, the method and the media, wherein the program instructions further direct the computing system to identify, via the search index, a context for the data points ([0027], [0035]).  

Regarding claims 4, 11 and 18, Watts teaches the computer system, the method and the media wherein the program instructions further direct the computing system to graphically display the context for the data points on the storyboard in the user interface ([0027], [0035]-[0037]).  

Regarding claims 5 and 12, Watts teaches the computer system and the method wherein the program instructions further direct the computing system to determine a data structure for the gathered data ([0029], [0032]).  

Regarding claims 6, 13 and 19, Watts teaches the computer system, the method and the media wherein the request to tailor the set of available categories comprises a filter request ([0039], [003]).  

Regarding claim 7, Watts teaches the computer system of claim 6 wherein the program instructions further direct the computing system to: load data corresponding to the tailored data set ([0047], [0024], [0026]); and save the data corresponding to the tailored data set ([0029], [0040]).  

Regarding claims 14 and 20, Watts teaches the method and the media wherein the request to tailor the set of available categories comprises an annotation request ([0026], [0036]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2019/0392075) in view of Watts et al. (US 2016/0070984).

Regarding claim 1, Han teaches a computer system comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for facilitating industrial analytics for an industrial automation operation that, when executed by one or more processors, direct the computing system to at least: 
connect to a data source ([0120], [0123]) and interrogate the data source to determine gathered data for the industrial automation operation ([0043], [0045], [0143]); 
prior to saving the gathered data from the data source, receive and process a sample data set from the data source ([0056]-[0057], [0126]) and responsively determine a set of available categories in the gathered data based on the sample data set ([0058], [0110], [0118]), wherein the sample data set comprises less than all of the gathered data ([0064], [0079], [0126]); 
graphically display the set of available categories ([0058]-[0060], [0101], [0110], [0116]-[0119]), in a user interface wherein the user interface comprises at least one of an option to view, hide, filter, add rules, edit, and/or annotate the set of available categories ([0063], [0097], [0099], [0100]); 
in response to user input via the user interface, receive a request to tailor the set of available categories ([0092]-[0093], [0097], [0103]-[0104], [0128]-[0129]); 
retrieve the gathered data for the set of available categories from the data source and tailor the gathered data to generate a tailored data set in accordance with the request ([0047], [0103]); 
graphically display the tailored data set via the user interface ([0107]); and 
in response to user input via the user interface accepting the tailored data set, analyze the tailored data set ([0100]), generate a storyboard ([0007], [0031], [0127]) based on the analysis, and graphically display a storyboard in the user interface ([0092]-[0093], [0108], [0110], [0120]).

However, if Han teaches does not explicitly teach a set of available categories, Watts discloses the same in [0027], [0065], [0070]-[0071].
Still, if Han teaches does not explicitly teach a tailored data set and “tailor the gathered data to generate a tailored data set in accordance with the request”, Watts discloses the same in [0027]-[0028] (“information only applicable to individual users is associated with the map label”, “labels are specific to a user account”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Han to include available categories and a tailored data set as disclosed by Watts.  Doing so would efficiently and predictably help sample the dataset (Watts [0024])

Regarding claim 8, Han teaches a computer-implemented method for facilitating data analytics, the method comprising: connecting to a data source and interrogating the data source to determine gathered data for an industrial automation operation; prior to saving the gathered data from the data source, receiving and processing a sample data set from the data source and responsively determining a 3set of available categories in the gathered data based on the sample data set, wherein the sample data set comprises less than all of the gathered data; graphically displaying the set of available categories, in a user interface wherein the user interface comprises at least one of an option to view, hide, filter, add rules, edit, and/or annotate the set of available categories; in response to user input via the user interface, receiving a request to tailor the set of available categories; and retrieving the gathered data for the set of available categories from the data source and tailoring the gathered data to generate a tailored data set in accordance with the request; graphically displaying the tailored data set via the user interface; and in response to user input via the user interface accepting the tailored data set, analyzing the tailored data set, generating a storyboard based on the analysis, and graphically displaying a storyboard in the user interface.  
Claim 8 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 15, Han teaches one or more non-transitory computer readable storage media having an application stored thereon for facilitating data analytics that, when executed by one or more processors, directs the one or more processors to at least: connect to a data source and interrogate the data source to determine  gathered data for an industrial automation operation; prior to saving the gathered data from the data source, receive and process a sample data set from the data source and responsively determine a set of available categories in the gathered data based on the sample data set, wherein the sample data set comprises less than all of the gathered data; graphically display the set of available categories, in a user interface wherein the user interface comprises at least one of an option to view, hide, filter, add rules, edit, and/or annotate the set of available categories; in response to user input via the user interface, receive a request to tailor the set of available categories; retrieve the gathered data for the set of available categories from the data source and tailor the gathered data to generate a tailored data set in accordance with the request; graphically display the tailored data set via the user interface; and in response to user input via the user interface accepting the tailored data set, analyze the tailored data set, generate a storyboard based on the analysis, and graphically display a storyboard in the user interface.  
Claim 15 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 9 and 16, Han as modified teaches the computer system, the media and the method wherein analyzing the tailored data set and generating the storyboard based on the analysis comprises the program instructions configured to direct the computing system to load data points ([0077]) in a search 2index that correspond to the tailored data set (Han [0073], [0075], Watts [0023]-[0024], [0029]).  

Regarding claims 3, 10 and 17, Han as modified teaches the computer system, the method and the media, wherein the program instructions further direct the computing system to identify, via the search index, a context for the data points (Watts [0027], [0035]).  

Regarding claims 4, 11 and 18, Han as modified teaches the computer system, the method and the media wherein the program instructions further direct the computing system to graphically display the context for the data points on the storyboard in the user interface (Watts [0027], [0035]-[0037]).  

Regarding claims 5 and 12, Han as modified teaches the computer system and the method wherein the program instructions further direct the computing system to determine a data structure for the gathered data (Han [0043], [0091], Watts [0029], [0032]).  

Regarding claims 6, 13 and 19, Han as modified teaches the computer system, the method and the media wherein the request to tailor the set of available categories comprises a filter request (Han [0097], Watts [0039], [003]).  

Regarding claim 7, Han teaches the computer system of claim 6 wherein the program instructions further direct the computing system to: load data corresponding to the tailored data set (Watts [0047], [0024], [0026]); and save the data corresponding to the tailored data set (Watts [0029], [0040]).  

Regarding claims 14 and 20, Han as modified teaches the method and the media wherein the request to tailor the set of available categories comprises an annotation request (Han [0042], [0058]-[0060], Watts [0026], [0036]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	July 7, 2022